          Case 1:20-cv-04370-WMR Document 14 Filed 12/10/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 KEITH THOMAS
     Plaintiff,
        v.                                  CIVIL ACTION FILE
                                            NO. 1:20-cv-04370-WMR

 BANK OF AMERICA, NA, et al.


     Defendants.

                                      ORDER

       This matter is before the Court on Defendants Bank of America, N.A., Mortgage

Electronic Registration Systems, Inc. and McGuireWoods, LLP’s (collectively the

“Defendants”) Motion to Dismiss [Doc. 8], as well as on Plaintiff Keith Thomas’

Motion to Strike [Doc. 9], Request for the Court to Take Judicial Notice [Doc. 10], and

Motion for Default Judgment [Doc. 11]. After consideration of the pending motions,

applicable law, and all appropriate matters of record, the Court GRANTS the

Defendants’ Motion to Dismiss and DENIES the Plaintiff’s motions, based on the

following findings.

I.     Plaintiff’s Motion to Strike and Motion for Default Judgment

       Plaintiff requests that this Court strike the Defendants’ motion to dismiss the

complaint pursuant to Fed. R. Civ. P. 12(f) and enter a default judgment pursuant to

Fed. R. Civ. P. 55(b)(2), contending that defendant McGuire Woods, LLP was not
         Case 1:20-cv-04370-WMR Document 14 Filed 12/10/20 Page 2 of 6




authorized to file the motion to dismiss on behalf of defendants Bank of America, N.A.

and Mortgage Electronic Registration Systems, Inc. and that the motion to dismiss was

filed after the time for filing a response to the complaint had expired. [See Doc. 9 at ¶¶

2-3; Doc. 11 at ¶¶ 3-5]. His contentions are without merit.

      As the record shows all three defendants are represented by the same counsel,

the Court finds that counsel was authorized to file the motion to dismiss on behalf of

all three defendants. Furthermore, as the record shows that Defendants’ motion to

dismiss was filed on Nov. 17, 2020, the earliest deadline on which an answer or

responsive pleading was due [see Doc. 5 and Doc.8], the Court finds that the motion

to dismiss was timely filed. The Defendants are not required to file an Answer until

the motion to dismiss is decided. Therefore, Plaintiff’s Motion to Strike [Doc. 9] and

Motion for Default Judgment [Doc. 11] are DENIED.

II.   Defendants’ Motion to Dismiss

      Defendant contends that the complaint should be dismissed because the court

lacks jurisdiction to hear the case. [See Doc. 8]. The Court agrees.

      Rule 12(b)(1) allows for dismissal of a case when the court “lack[s] subject

matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). “Because a federal court is powerless to

act beyond its statutory grant of subject matter jurisdiction, a court must zealously insure

that jurisdiction exists over a case.” Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir.

2002).
         Case 1:20-cv-04370-WMR Document 14 Filed 12/10/20 Page 3 of 6




              A.     The Complaint does not raise a question of federal law

       Under 28 U.S.C. § 1331, a federal court may exercise jurisdiction over a case if

it presents a question of federal law. Citimortgage, Inc. v. Dhinoja, 705 F. Supp. 2d

1378, 1381 (N.D. Ga. 2010). “[F]ederal-question jurisdiction may be based on a civil

action alleging a violation of the Constitution, or asserting a federal cause of action

established by a congressionally created expressed or implied private remedy for

violations of a federal statute.” Id. (citing Jairath v. Dyer, 154 F.3d 1280, 1282 (11th

Cir.1998). The fact that Plaintiff references language from an order in a prior federal

lawsuit to aid in the pursuit of his state common law claims does not present a question

of federal law. See Atlantic Richfield Co. v. Christian, 140 S. Ct. 1335, 1350, n.4 (2020)

(Noting that “[t]here is a special and small category of cases that originate in state law

yet still arise under federal law for purposes of federal question jurisdiction. To qualify

for this narrow exception, a state law claim must necessarily raise a federal issue, among

other requirements”) (internal punctuation and citations omitted). In the instant case,

Plaintiff has failed to raise a federal issue.

       Plaintiff’s allegations do not raise any cause of action under the U.S.

Constitution or federal statute or regulation. Instead, Plaintiff asserts claims attacking

his mortgage and secured creditor’s authority to exercise rights he granted in exchange

for a monetary loan existing solely under Georgia state common law. [See generally,

Doc. 1]. The fact that he seeks to do so through the procedural rule governing
         Case 1:20-cv-04370-WMR Document 14 Filed 12/10/20 Page 4 of 6




injunctions in federal court (Fed. R. Civ. P. 65) does not confer jurisdiction on a state

law cause of action that the Court is otherwise without jurisdiction to hear.

              B.     There is not complete diversity of citizenship

       Diversity jurisdiction requires not only an amount in controversy that is in

excess of $75,000 exclusive of interest and costs, but it also requires that the matter “is

between . . . citizens of different States.” 28 U.S.C. § 1332(a)(1). “A case falls within

the federal district court's ‘original’ diversity ‘jurisdiction’ only if diversity of

citizenship among the parties is complete, i.e., only if there is no plaintiff and no

defendant who are citizens of the same State.” Wis. Dep't of Corr. v. Schacht, 524 U.S.

381, 388 (1998).

       It is well established that “for purposes of diversity of citizenship, a limited

partnership is a citizen of each state in which any of its partners, limited or general, are

citizens.” Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020,

1021 (11th Cir. 2004) Here, the record shows that McGuireWoods is a limited liability

partnership existing under the laws of the State of Virginia with a principal place of business

in Virginia and offices in multiple states, including Georgia. [See Doc. 8-1 (Declaration of

Christopher K. Greene at ¶ 3)].         Furthermore, the record shows that Defendant

McGuireWoods has partners, including Greene, who are citizens of the State of

Georgia. [Id. ¶¶ 4-5)]. There is also no dispute that Plaintiff is a citizen of the State of

Georgia. [See Doc. 1 at pp. 1-2]. Therefore, there is not and cannot be complete
         Case 1:20-cv-04370-WMR Document 14 Filed 12/10/20 Page 5 of 6




diversity of citizenship between Plaintiff and all of the Defendants in this case and,

thus, diversity of citizenship cannot be a valid basis for federal court subject matter

jurisdiction. See McDaniel-Ivey v. New Am. Funding, No. 119CV00584TWTCMS,

2019 WL 5483789, at *2 (N.D. Ga. Aug. 22, 2019), report and recommendation

adopted sub nom. Ivey v. New Am. Funding, No. 1:19-CV- 584-TWT, 2019 WL

5483751 (N.D. Ga. Oct. 9, 2019), appeal dismissed, No. 19- 14629-B, 2020 WL

2617128 (11th Cir. May 4, 2020) (“Because it is apparent that at least one Defendant

is a citizen of the State of Georgia, there is not complete diversity in this case.

Consequently, there is no basis for diversity jurisdiction over Plaintiffs’ claims”)

       For the above reason, the Court finds that it lacks subject matter jurisdiction over

the Plaintiff’s claims, and Defendants’ motion to dismiss is GRANTED on this basis.

III.   Plaintiff’s Motion for the Court to Take Judicial Notice

       Based on the Court’s holding in Section II above, the Court DENIES AS MOOT

the Plaintiff’s request to take judicial notice “of certain questions of subject matter and

law raised by the defendant’s out of time motion to dismiss.” [Doc. 10].


                                    CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Plaintiff’s

Motion to Strike the Motion to Dismiss [Doc 9] is DENIED, Plaintiff’s Motion for

Default Judgment [Doc 11] is DENIED, Plaintiff’s Motion for Extension of Time [Doc

12] is DENIED, Defendants’ Motion to Dismiss [Doc 8] is GRANTED, and
        Case 1:20-cv-04370-WMR Document 14 Filed 12/10/20 Page 6 of 6




Plaintiff’s Complaint and Request for Injunctive Relief is DISMISSED. It is further

ORDERED that the Plaintiff’s Motion for the Court to Take Judicial Notice [Doc. 10]

is DENIED as moot. The Clerk is DIRECTED to close this file.

      SO ORDERED, this 11th day of December, 2020.
